Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 27 October 2021. The Examiner contacted the Applicant's representative and presented proposed claim amendments to place the application in better condition for an allowance by amending all independent claims to overcome the prior art and incorporate the claim language recited in recited in dependent claims 7, 12, and 17 - "wherein the private content further comprises the condition of the user" and amending all independent claims with the following claim language - "A method for computer-implemented data protection, the method comprising: executing a program, via a processor of third party intermediary, using zero-knowledge verifiable computing circuit to remove private content from a completed pre-approved version of a content to ensure privacy of a condition of a user from a provider, wherein the completed pre-approved version of the content comprises a pre-approved version of the content provided by the provider and user data inputted into the pre-approved version of the content by the user, wherein executing the program on the third party intermediary comprises providing to the provider: an output of combinatorial logic used in the zero-knowledge verifiable computing with the private content removed, wherein the private content comprises information identifying the pre-approved version of the content; proof that the 

Terminal Disclaimer
4.	The terminal disclaimer filed on 27 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior US Patent No. 10,708,234 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 27 October 2021, with respect to the prior art not expressly disclosing using zero-knowledge verifiable computing to remove private content from a completed pre-approved version of a content to ensure privacy of a condition of a user from a provider 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Terrence L. Wong, Reg. No. 55,741 on 14 December 2021.The application has been amended as follows: 
Please amend the following claims:
Claim 1 (Currently Amended)  A method for computer-implemented data protection 
executing a program, via a processor, using zero-knowledge verifiable computing circuit to remove private content from a completed pre-approved version of a content to ensure privacy of a condition of a user from a provider of the content, wherein the completed pre-approved version of the content comprises a pre-approved version of the content provided by the provider and user data inputted into the pre-approved version of the content by the user, wherein executing the program comprises providing to the provider:
an output of combinatorial logic used in the zero-knowledge verifiable computing circuit with the private content removed, wherein the private content comprises information identifying the pre-approved version of the content; [[and]] 
proof that the combinatorial logic used in the zero-knowledge verifiable computing circuit was executed without alteration of personal information of the private content;
in response to receiving the proof, the provider completing a service request by the user and sending a modified version; and
in response to receiving the modified version, allowing the user to access the modified version without compromising the user’s ability to use the modified content adapted to the condition of the user.

Claim 2 (Currently Amended)  A for data protection, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:
executing a program, via the computer, using zero-knowledge verifiable computing circuit to remove private content from a completed pre-approved version of a content to ensure privacy of a condition of a user from a provider of the content, wherein the completed pre-approved version of the content comprises a pre-approved version of the content provided by the provider and user data inputted into the pre-approved version of the content by the user, wherein executing the program comprises providing to the provider:
an output of combinatorial logic used in the zero-knowledge verifiable computing circuit with the private content removed, wherein the private content comprises information identifying the pre-approved version of the content; [[and]]
proof that the combinatorial logic used in the zero-knowledge verifiable computing circuit was executed without alteration of personal information of the private content;
in response to receiving the proof, the provider completing a service request by the user and sending a modified version; and
in response to receiving the modified version, allowing the user to access the modified version without compromising the user’s ability to use the modified content adapted to the condition of the user.
 for data protection, the system comprising:
a processor; and
a memory, the memory storing instructions to cause the processor to perform:
executing a program, via the processor, using zero-knowledge verifiable computing circuit to remove private content from a completed pre-approved version of a content to ensure privacy of a condition of a user from a provider of the content, wherein the completed pre-approved version of the content comprises a pre-approved version of the content provided by the provider and user data inputted into the pre-approved version of the content by the user, wherein executing the program comprises providing to the provider:
an output of combinatorial logic used in the zero-knowledge verifiable computing circuit with the private content removed, wherein the private content comprises information identifying the pre-approved version of the content; [[and]]
proof that the combinatorial logic used in the zero-knowledge verifiable computing circuit was executed without alteration of personal information of the private content;
in response to receiving the proof, the provider completing a service request by the user and sending a modified version; and
in response to receiving the modified version, allowing the user to access the modified version without compromising the user’s ability to use the modified content adapted to the condition of the user.

Claim 4 (New) The method of claim 1, wherein the zero-knowledge verifiable computing uses a succinct computational integrity and privacy (SCIP) technique; a zero-knowledge succinct non-interactive argument of knowledge (zk-snark) technique; a probabilistically checkable proof (PCP) technique, or a combination thereof.



Claim 6 (New) The method of claim 1, wherein the pre-approved version of the content is matched to the user based at least in part on the condition of the user.

Claim 7 (Canceled)	 

Claim 8 (New) The method of claim 1, wherein the user input data and the output comprise information required to complete the completed pre-approved version of the content.

Claim 9 (New) The computer program product of claim 2, wherein the zero-knowledge verifiable computing uses a succinct computational integrity and privacy (SCIP) technique; a zero-knowledge succinct non-interactive argument of knowledge (zk-snark) technique; a probabilistically checkable proof (PCP) technique, or a combination thereof.

Claim 10 (New) The computer program product of claim 2, wherein the proof comprises confirmation that the zero-knowledge verifiable computing was executed using at least one of trusted computing, secure boot attestation, or a combination thereof. 

Claim 11 (New) The computer program product of claim 2, wherein the pre-approved version of the content is matched to the user based at least in part on the condition of the user.


Claim 13 (New) The computer program product of claim 2, wherein the user input data and the output comprise information required to complete the completed pre-approved version of the content.

Claim 14 (New)  The system of claim 3, wherein the zero-knowledge verifiable computing uses a succinct computational integrity and privacy (SCIP) technique; a zero-knowledge succinct non-interactive argument of knowledge (zk-snark) technique; a probabilistically checkable proof (PCP) technique, or a combination thereof.

Claim 15 (New) The system of claim 3, wherein the proof comprises confirmation that the zero-knowledge verifiable computing was executed using at least one of trusted computing, secure boot attestation, or a combination thereof. 

Claim 16 (New) The system of claim 3, wherein the pre-approved version of the content is matched to the user based at least in part on the condition of the user.

Claim 17 (Canceled) 

Claim 18 (New) The system of claim 3, wherein the user input data and the output comprise information required to complete the completed pre-approved version of the content.



Allowable Subject Matter
7.	Claims 1-6, 8-11, 13-16, and 18 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method, system, and recording medium for preventing back propogation of data protection.  Claims 1, 2, and 3 identifies the uniquely distinct features “wherein the completed pre-approved version of the content comprises a pre-approved version of the content provided by the provider and user data inputted into the pre-approved version of the content by the user, wherein executing the program comprises providing to the provider: an output of combinatorial logic used in the zero-knowledge verifiable computing circuit with the private content removed, wherein the private content comprises information identifying the pre-approved version of the content; proof that the combinatorial logic used in the zero-knowledge verifiable computing circuit was executed without alteration of personal information of the private content; in response to receiving the proof, the provider completing a service request by the user and sending a modified version; and in response to receiving the modified version, allowing the user to access the modified version without compromising the user’s ability to use the modified content adapted to the condition of the user”.
The closest prior art, Tavares et al. (Pub No. 2014/0337090) discloses a system and method to determine influence power of users based on transaction data and social networking data. An influence score represents the effectiveness of users in influencing the purchase decisions of others. For example, after comparing the transactions of a user and the transactions of the followers or friends of the users, as identified by the 
However, Tavares et al. fail to anticipate or render obvious the claimed limitations of wherein the completed pre-approved version of the content comprises a pre-approved version of the content provided by the provider and user data inputted into the pre-approved version of the content by the user, wherein executing the program comprises providing to the provider: an output of combinatorial logic used in the zero-knowledge verifiable computing circuit with the private content removed, wherein the private content comprises information identifying the pre-approved version of the content; proof that the combinatorial logic used in the zero-knowledge verifiable computing circuit was executed without alteration of personal information of the private content; in response to receiving the proof, the provider completing a service request by the user and sending a modified version; and in response to receiving the modified version, allowing the user to access the modified version without compromising the user’s ability to use the modified content adapted to the condition of the user.
The closest prior art, Hare (US Patent No. 8,843,997) discloses a Resilient Trust Network (RTN) is a set of servers that provide: an application integration platform for developing and publishing services and user interface for services, building derived 
However, Hare fail to anticipate or render obvious the claimed limitations of wherein the completed pre-approved version of the content comprises a pre-approved version of the content provided by the provider and user data inputted into the pre-approved version of the content by the user, wherein executing the program comprises providing to the provider: an output of combinatorial logic used in the zero-knowledge verifiable computing circuit with the private content removed, wherein the private content comprises information identifying the pre-approved version of the content; proof that the combinatorial logic used in the zero-knowledge verifiable computing circuit was executed without alteration of personal information of the private content; in response to receiving the proof, the provider completing a service request by the user and sending a modified version; and in response to receiving the modified version, allowing the user to access the modified version without compromising the user’s ability to use the modified content adapted to the condition of the user.
9.	Therefore, claims 1, 2, and 3 and the respective dependent claims 4-6, 8-11, 13-16, and 18 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        December 14, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436